Filed 3/17/14 P. v. Ramos CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                          B250670

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA100248)
         v.

EVERARDO RAMOS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Wade D.
Olson, Judge. Dismissed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Everardo Ramos appeals from the judgment entered following his no
contest plea to committing a forcible lewd act upon a child under the age of 14. (Pen.
Code, § 288, subd. (b)(1).)1 We dismiss the appeal.


                               PROCEDURAL HISTORY


       On March 19, 2013, the Los Angeles County District Attorney’s Office filed an
information charging defendant with committing a forcible lewd act upon a child under
the age of 14 and with committing a lewd act upon a child under the age of 14. (§ 288,
subds. (a), (b)(1).)
       On July 30, 2013, defendant entered a no contest plea to a violation of section 288,
subdivision (b)(1), pursuant to an agreement that he would receive eight years in prison.
Upon entering the plea, he was immediately sentenced to eight years. This appeal
followed.
       On August 29, 2013, this court advised defendant by letter that his notice of appeal
did not comply with California Rules of Court, rule 8.304(b) (rule 8.304(b)) and section
1237.5. Because he had entered a no contest plea, defendant was required to obtain a
certificate of probable cause from the trial court because he did not state that his appeal
was based on the sentence or other matters that occurred after the entry of his plea. He
was informed that his appeal was subject to dismissal.
       On September 11, 2013, an attorney for defendant filed an amended notice of
appeal. The box on the form which states that the appeal “is based on the sentence or
other matters occurring after the plea” was checked.




1
       All further statutory references are to the Penal Code.

                                              2
                                           DISCUSSION


       Defendant’s court-appointed appellate counsel filed a brief that raised no issues
and asked this court to independently review the record pursuant to People v. Wende
(1979) 25 Cal. 3d 436. On December 9, 2013, this court sent a letter to defendant
informing him of the nature of the brief that had been filed and advising him he had 30
days to file a supplemental brief raising any issues that he wished for us to consider. To
date, we have received no response.
       As set forth above, because he entered a no contest plea, defendant was required to
obtain a certificate of probable cause. His failure to do so bars this court from proceeding
to the merits of the appeal with respect to the validity of the plea. (People v. Mendez
(1999) 19 Cal. 4th 1084, 1099.) However, we may consider issues unrelated to the
validity of the plea under rule 8.304(b)(4), which provides that an appellant need not
obtain a certificate of probable cause if the notice of appeal states the appeal is based on
the denial of a motion to suppress evidence under section 1538.5 or grounds that arose
after entry of the plea and do not affect the plea’s validity. If a notice of appeal complies
with rule 8.304(b)(4), we are nonetheless barred from addressing certificate issues that
attack the validity of the plea. (Ibid.)
       We have independently reviewed the record. We are satisfied there are no
arguable issues. More specifically, there is no basis to challenge the judgment based on
matters that occurred after the entry of the plea, and defendant identified no such issues.2
As a result, defendant’s failure to obtain a certificate of probable cause and raise any
issue that would make this appeal operative pursuant to rule 8.304(b)(4) compels us to
dismiss the appeal.




2
       Defendant did not file a section 1538.5 motion seeking to suppress evidence.

                                               3
                                    DISPOSITION


      The appeal is dismissed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                           *
                                               EDMON, J.

We concur:




      WILLHITE, Acting P. J.




      MANELLA, J.




*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           4